            Case 8:19-cv-02368-JVS-JDE Document 18 Filed 06/10/20 Page 1 of 1 Page ID #:111




               1
               2
               3                                                             JS-6
               4
               5
               6
               7
               8                                   UNITED STATES DISTRICT COURT
               9               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
              10
              11 XIA MARINAS, an individual,                         CASE NO. 8:19-cv-02368-JVS (JDEx)
              12                      Plaintiff,
                                                                     ORDER ON STIPULATION OF
              13             vs.                                     DISMISSAL
              14 ISEC, INCORPORATED, a Colorado
                 Corporation; and DOES 1 through 10,                 The Hon. James V. Selna
              15 inclusive,
                                                                     [Filed and Served Concurrently with
              16                      Defendants.                    [Proposed] Order]
              17                                                     Action Filed:            November 8, 2019
              18
              19            IT IS HEREBY ORDERED that the above-entitled matter is dismissed in its
              20
                   entirety, with prejudice, including any and all cross-claims, pursuant to Fed. R. Civ.
              21
                   P. 41(a)(1), et seq.
              22
              23            IT IS SO ORDERED.
              24            SIGNED this 10th day of June, 2020
              25
              26                                                      _______________________________
              27                                                      Hon. James V. Selna.
                                                                      United States District Court Judge
LEWI          28
S                  4815-7929-2607.1
BRISBOI
S                                              [PROPOSED] ORDER TO STIPULATION OF DISMISSAL
BISG   RD
